Order filed September 24, 2015




                                                   In The


             Eleventh Court of Appeals
                                               __________

                                        No. 11-15-00225-CR
                                            __________

                     IN RE CHARLES WILLIAM ROBERTSON


                                  Original Mandamus Proceeding


                                                 ORDER
        Relator, Charles William Robertson, has brought a mandamus action against
the State of Texas; Ector County; the Honorable Denn Whalen,1 Judge of the 70th
District Court of Ector County; Scott M. Layh,2 a former assistant district attorney;
R.N. (Bobby) Bland, District Attorney; and Janis Donn Morgan, the former District
Clerk of Ector County. He alleges that Judge Whalen has not ruled on two nunc pro
tunc motions that Relator filed with the district court in which he prayed that the trial




        1
            It is noted that Relator identifies the district judge as Denn Walden, instead of Denn Whalen.
        2
       It is noted that Relator identifies Scott M. Layh as an assistant district attorney, instead of M. Scott
Layh. M. Scott Layh currently serves as the Judge of the County Court at Law No. 2 of Ector County.
court would set aside his illegal sentence and release him from custody. The first
motion is dated May 20, 2015, and the second motion is dated July 8, 2015.
      The real party in interest, the State of Texas, is requested to file a response to
Relator’s petition for writ of mandamus with this court on or before October 19,
2015. In the interim, if this court receives written notice that each of Relator’s nunc
pro tunc motions have been ruled on by the trial court, we will deny the petition for
writ of mandamus because the relief requested by Relator will have already occurred
and the issue presented in the petition would then be moot.



                                                     PER CURIAM


September 24, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2